In a personal injury action, defendant appeals from an order of the Supreme Court, Westchester County (Daronco, J.), entered April 23, 1981, which, inter alia, denied its motion for a protective order. Order modified so as to limit production of the accident reports to a period of three years prior to the date of the plaintiff’s accident and to the area within 100 feet of the place of the accident. As so modified, order affirmed, with $50 costs and disbursements to plaintiff. Defendant’s time to produce the reports is extended until 20 days after service upon it of a copy of the order to be made hereon, with notice of entry. The notice for discovery and inspection requesting “[a]ll accident reports * * * since the time that defendant has operated a store at this location” was overly broad to the extent indicated. Mollen, P. J., Mangano, Gibbons and Thompson, JJ., concur.